Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  128715(41)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  JOHN R. JACOBS,                                                                                                     Justices
             Plaintiff-Appellee,
  v                                                                 SC: 128715
                                                                    COA: 258271
  TECHNIDISC, INC., and PRODUCER’S                                  Oakland CC: 91-405664-NO
  COLOR SERVICES, INC.,
           Defendants-Appellees,
  and

  MICHIGAN MUTUAL INSURANCE
  COMPANY n/k/a AMERISURE MUTUAL
  INSURANCE COMPANY,
             Intervenor-Appellant.
  _____________________________________


                On order of the Chief Justice, a petition signed by counsel for the parties
  agreeing to the withdrawal of the motion for reconsideration is considered and the motion
  for reconsideration is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2007                    _________________________________________
                                                                               Clerk